Citation Nr: 1752400	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  10-31 785A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating for a right hip disability higher than 10 percent prior to December 12, 2014, higher than 50 percent for the period from February 1, 2016, to June 26, 2017, and higher than 70 percent beginning June 27, 2017.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1980 to April 1998 and from October 2003 to February 2005, including service in Iraq from February 2004 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the claim was subsequently transferred to the RO in Winston-Salem, North Carolina.

This case was remanded by the Board for additional development in March 2015 and August 2016.  .

Service connection was granted for right hip arthritis in the May 2009 rating decision on appeal, and an initial 10 percent rating was assigned.  In a December 2015 rating decision, a temporary 100 percent initial rating was assigned effective December 12, 2014, the date the Veteran underwent total right hip replacement surgery.  A 50 percent rating was assigned effective February 1, 2016.  In a July 2017 rating decision, a 70 percent initial rating was assigned effective June 27, 2017, and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities was granted, effective February 1, 2016.  Because the Veteran was employed on a full-time basis prior to February 1, 2016, see July 2017 VA Form 21-8940, this issue is no longer before the Board.

The record before the Board consists of electronic records within the Veterans Benefits Management System.


FINDINGS OF FACT

1.  Prior to December 12, 2014, the Veteran's right hip disability manifested as limitation of extension of the thigh to 5 degrees or less; it did not manifest as flexion limited to 30 degrees or less, limitation of abduction to 10 degrees or less, ankylosis, hip flail joint, or malunion, nonunion, or fracture of the femur.

2.  Since February 1, 2016, the Veteran's right hip disability, status post-right hip replacement, manifested as markedly severe residual weakness, pain, or limitation of motion; it did not manifest as painful motion or weakness such as to require the use of crutches, nor did it manifest as unfavorable ankylosis, hip flail joint, or nonunion of the femur.


CONCLUSIONS OF LAW

1.  For the period prior to December 12, 2014, the criteria for an initial rating higher than 10 percent for the Veteran's right hip disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5054, 5250-5255 (2017).

2.  For the period between February 1, 2016, and June 26, 2017, the criteria for an initial 70 percent rating, but not higher, for the Veteran's right hip disability, were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, DCs 5054, 5250-5255 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations in relation to his claim.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claim.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321 (a), 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2017).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 
38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background and Analysis

The Board notes at the outset that in accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

Prior to his December 2014 right hip replacement surgery, the Veteran's right hip disability was rated under 38 C.F.R. § 4.71a, DC 5251.  Under DC 5251, a 10 percent rating is warranted for limitation of extension to 5 degrees.

The Board notes that ratings for hip disabilities based on limitation of motion may also be assigned under 38 C.F.R. § 4.71a, DCs 5252 and 5253.  Under DC 5252, a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating is warranted for flexion limited to 20 degrees.  A 40 percent rating is warranted for flexion limited to 10 degrees.  Under DC 5253, a 10 percent rating is warranted where a claimant cannot "toe-out" more than 15 degrees.  A 10 percent rating is also warranted where a claimant cannot cross his or her legs.  A 20 percent rating is warranted for limitation of abduction to 10 degrees or less.

Subsequent to the Veteran's December 2014 surgery, his right hip disability was rated under 38 C.F.R. § 4.71a, DC 5054, which is applicable following hip replacement surgery.  Under DC 5054, a 100 percent rating is warranted for one year following the implantation of a prosthesis.  Thirty percent is the minimum assignable rating following the one-year period following surgery.  A 50 percent rating is warranted for moderately severe residuals of weakness, pain, or limitation of motion.  A 70 percent rating is warranted for markedly severe residual weakness, pain, or limitation of motion.  A 90 percent rating is warranted for painful motion or weakness such as to require the use of crutches.

An October 2008 private treatment note showed the Veteran's right hip flexion was to 135 degrees, extension was to 30 degrees, abduction was to 45 degrees, adduction was to 20 degrees, internal rotation was to 35 degrees, and external rotation was to 45 degrees.

The Veteran was afforded a VA examination in November 2008.  Right hip flexion was to 100 degrees, extension was to 30 degrees, and abduction and adduction were each to 20 degrees.  Pain was noted on all movement.  In a separate November 2008 treatment note, recent development of severe right hip pain was noted.

The Veteran was afforded an additional VA examination in February 2009.  Right hip flexion was to 75 degrees, extension was to 0 degrees, and abduction was to 15 degrees.  It was noted the Veteran could not cross his right leg over his left, and could not put his toes out to an angle greater than 15 degrees.  A separate February 2009 treatment note indicated right hip flexion was to 120 degrees, internal rotation was to 30 degrees, and external rotation was to 45 degrees.

The Veteran was afforded an additional VA examination in March 2011.  Right hip flexion as to 50 degrees, extension was to 0 degrees, abduction was to 15 degrees, adduction was to 15 degrees, external rotation was to 20 degrees, and internal rotation was to 15 degrees.  Pain and stiffness on motion were noted.

The Veteran underwent total right hip replacement surgery in December 2014.

Subsequently, he was afforded a VA contract examination in October 2015.  The examiner noted the Veteran's complaints of continued pain following his surgery, to include while walking and bending.  The Veteran reported he was unable to run and had difficulty bending, squatting, and crossing his legs, and that flare-ups of his pain were intense and sometimes necessitated the use of a cane.  The examiner indicated the Veteran used a cane and/or a walker occasionally, and stated the Veteran was unable to stand or walk for more than half of a block without resting or using an assistive device, and that even sitting for more than half an hour was painful for him.  The examiner further stated the Veteran was unable to perform any job which required sitting, walking, or standing for long periods of time.  On examination, right hip flexion was to 150 degrees, extension was to 30 degrees, abduction was to 30 degrees, adduction was to 20 degrees, external rotation was to 40 degrees, and internal rotation was to 20 degrees.  The examiner indicated the Veteran had "moderately severe" residuals of weakness, pain, or limitation of motion following his December 2014 surgery.

The Veteran was afforded an additional VA contract examination in July 2017.  The examiner noted the Veteran's right hip pain had persisted since his December 2014 surgery.  She noted the Veteran's report that his hip often "gave out," leading to many falls, and that it was sometimes difficult for him to get out of cars.  On examination, flexion was to 105 degrees, extension was to 10 degrees, abduction was to 30 degrees, adduction was to 10 degrees, external rotation was to 30 degrees, and internal rotation was to 20 degrees.  The Veteran was unable to perform repetitive-use testing due to pain.  The examiner indicated the Veteran had "markedly severe" residual weakness, pain, or limitation of motion following his December 2014 surgery.  Regarding employment, the examiner stated the Veteran was unable to sustain employment due to his right hip condition, since he could not sit, stand, or walk for minimal periods of time without pain.

Upon review of the foregoing, first, with regard to the period prior to December 12, 2014, the Board finds the Veteran's initial 10 percent rating is supported by the February 2009 finding that he was unable to cross his right leg over his left, as well as the February 2009 and March 2011 findings of limitation of right hip extension to 0 degrees.  

However, prior to December 12, 2014, the record contains no evidence of right hip flexion limited to 30 degrees or less or abduction limited to 10 degrees or less.  Accordingly, the Board finds an initial rating higher than 10 percent for the period prior to December 12, 2014, is not warranted.

With regard to the period between February 1, 2016, and June 26, 2017, the Board has determined a 70 percent initial rating is warranted.  In this regard, the Board notes the RO's assignment of a 50 percent initial rating for this period was premised on the October 2015 examiner's indication that the Veteran had "moderately severe" residuals of weakness, pain, or limitation of motion following his December 2014 surgery.  However, the Board notes that this finding is inconsistent with the examiner's own report.  Specifically, the examiner acknowledged the Veteran continued to have pain while walking, bending, squatting, and crossing his legs, was unable to run, and had flare-ups with intense pain, sometimes necessitating the use of a cane.  The examiner further acknowledged the Veteran was unable to stand or walk for more than half of a block without resting or using an assistive device, and that even sitting for more than half an hour was painful for him.  The examiner then stated the Veteran was unable to perform any job which required sitting, walking, or standing for long periods of time.  Having resolved reasonable doubt in the Veteran's favor, the Board finds the findings described above constitute "markedly severe" residual symptoms following the Veteran's surgery.  Accordingly, the Board finds a 70 percent initial rating is warranted for the period between February 1, 2016, and June 26, 2017.  

However, the Board notes there is no evidence to indicate that the Veteran had painful motion or weakness during this period such as to require the use of crutches.  Accordingly, the Board finds an initial rating higher than 70 percent is not warranted.

Likewise, with regard to the period beginning June 27, 2017, the Board notes there is no evidence of record that the Veteran had painful motion or weakness such as to require the use of crutches.  As such, the Board finds an initial rating higher than the 70 percent currently assigned for the period beginning June 27, 2017, is not warranted.

The Board notes it has carefully considered the Veteran's symptoms under all DCs applicable to hip disabilities, to include DCs 5250, 5254, and 5255, not discussed above.  However, there is no evidence in the record of unfavorable ankylosis, hip flail joint, or malunion, nonunion, or fracture of the femur.  As such, application of these DCs would not result in higher initial ratings for the Veteran's right hip disability for any portion of the period of the claim.

ORDER

Entitlement to an initial rating higher than 10 percent for a right hip disability for the period prior to December 12, 2014, is denied.

The Board having determined a 70 percent initial rating is warranted for the Veteran's right hip disability for the period between February 1, 2016, and June 26, 2017, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to an initial rating higher than 70 percent for a right hip disability for the period beginning June 27, 2017, is denied.






____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


